 Case 2:19-cv-00876-SPC-NPM Document 1 Filed 12/11/19 Page 1 of 7 PageID 1



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION



 ARLENE LASTELLA, an individual,                            CIVIL ACTION

                       Plaintiff,
                                                            Case No. 2:19-cv-876
 v.
                                                            Judge:
 OMEGA TITLE NAPLES, LLC, a Florida limited
 liability company,                                         Mag. Judge:

                       Defendant.


                        COMPLAINT AND DEMAND FOR JURY TRIAL

       NOW COMES the Plaintiff, ARLENE LASTELLA (“LaStella” or “Plaintiff”), by and

through undersigned counsel, and states the following for her Complaint:

                                    CAUSES OF ACTION

       1.     This is an action brought under the federal Fair Labor Standards Act ("FLSA") and

Florida common law for (1) unpaid minimum wage in violation of the FLSA, (2) retaliation in

violation of the FLSA, and (3) unpaid wages under Florida common law.

                                          PARTIES

       2.     Plaintiff, ARLENE LASTELLA (“LASTELLA” or “Plaintiff”) is an individual

and a resident of Florida who at all material times worked in Collier County, Florida and was

employed by the Defendant.

       3.     Defendant, OMEGA TITLE NAPLES, LLC (“OMEGA”), is a Florida limited

liability company and is a covered employer under the FLSA (29 U.S.C. §203(d), (r) and (s)).

OMEGA is a title company and it has “offices located in the Southeastern and Northeastern United



                                               1
 Case 2:19-cv-00876-SPC-NPM Document 1 Filed 12/11/19 Page 2 of 7 PageID 2



States, Omega Title Group [and] can close anywhere in the state of Florida as well as Pennsylvania

and New Jersey, either in one of our branch locations or through the help of our underwriters in

all other states.” It has gross annual sales well in excess of $500,000.00 per year and is engaged in

interstate commerce. OMEGA’s employees are engaged in interstate commerce and their business

model specifically caters to interstate real estate commerce. OMEGA collects monies, most of

which is from out-of-state sources or financial institutions. OMEGA has the authority to hire, fire,

assign work, withhold work and affect the terms and conditions of persons like LASTELLA.

OMEGA supervised and controlled LASTELLA’s work schedules and conditions of

employment, in addition to determining the rate and method of payment for LASTELLA.

OMEGA maintains employment records of LASTELLA. OMEGA was the employer of

LASTELLA.

       4.      At all times relevant to the instant action, the Defendant OMEGA was

LASTELLA’s employer within the meaning of the FLSA and under Florida common law.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction of this matter under 28 U.S.C. §1331.

       6.      This Court has supplemental jurisdiction over LASTELLA’s state law claims

pursuant to 28 U.S.C. § 1367.

       7.      Venue is proper in the United States District Court for the Middle District of Florida

because the Plaintiff worked in, and the Defendant conducts business in, and some or all of the

events giving rise to Plaintiff’s claims occurred in Collier County, Florida, which is within the

Middle District of Florida. Venue is proper in the Fort Myers Division under Local Rule 1.02(b)(5)

since Collier County is within the Fort Myers Division.




                                                 2
 Case 2:19-cv-00876-SPC-NPM Document 1 Filed 12/11/19 Page 3 of 7 PageID 3



                                 GENERAL ALLEGATIONS

       8.      For approximately 20-years, LASTELLA was the owner and proprietor of Dunn

Title, which was purchased by the Defendant in 2016.

       9.      Upon the sale of her business, LASTELLA was retained by the Defendant to work

as an employee. She was then employed by the Defendant as an escrow officer and the parties

agreed that she would work 3-days per week and would be paid a flat rate of $750.00 for each

week she worked.

       10.     Upon beginning her employment with the Defendant, LASTELLA executed an

IRS Form W-4.

       11.     LASTELLA always performed her assigned duties in a professional manner and

was very well qualified for her position.

       12.     LASTELLA’s employment was without incident until June 1, 2019.

       13.     At that time, the Defendant suddenly demanded LASTELLA execute IRS Form

W-9 and informed her that she was to start being paid as a 1099-employee.

       14.     LASTELLA objected as she was an employee – not an independent contractor –

but the Defendant informed her that she would not be paid at all unless she executed the W-9.

       15.     LASTELLA continued to work for the Defendant but midway through June 2019,

the Defendant stopped paying her wages.

       16.     After June 1, 2019, the Defendant did not pay LASTELLA any wages at all,

despite her repeated demands for the same.

       17.     When the Defendant refused to pay her, and after working 5-weeks without any

pay at all, LASTELLA was forced to resign her employment on July 5, 2019.




                                               3
 Case 2:19-cv-00876-SPC-NPM Document 1 Filed 12/11/19 Page 4 of 7 PageID 4



       18.      LASTELLA was thus required by the Defendant to work without any

compensation for her weeks of employment and the Defendant still has not paid her any wages.

       19.      As a direct and proximate result of the Defendant’s illegal nonpayment of wages,

LASTELLA was constructively terminated by the Defendant.

          COUNT I: VIOLATION OF THE FLSA- UNPAID MINIMUM WAGE

       20.      The Plaintiff hereby incorporates Paragraphs 1-19 in this Count as though fully set

forth herein.

       21.      The Defendant was required by the FLSA to pay LASTELLA at least minimum

wage for all hours worked by LASTELLA.

       22.      The Defendant had operational control over all aspects of LASTELLA’s day-to-

day functions during her employment, including compensation.

       23.      The Defendant was LASTELLA’s "employer" and is liable for violations of the

FLSA in this case.

       24.      The Defendant violated the FLSA by failing to pay LASTELLA at least minimum

wage for all hours worked each week from June 1, 2019 to July 5, 2019.

       25.      As a result of the foregoing, LASTELLA has suffered damages of lost wages.

       26.      The Defendant is the proximate cause of LASTELLA’s damages.

       WHEREFORE, the Plaintiff prays that this Honorable Court enter a Judgment in her favor

and against the Defendant for an amount consistent with evidence, together with liquidated

damages, the costs of litigation, interest, and reasonable attorneys’ fees.

                              COUNT II – FLSA RETALIATION

       27.      Plaintiff incorporates by reference Paragraphs 1-19 of this Complaint as though

fully set forth below.



                                                  4
 Case 2:19-cv-00876-SPC-NPM Document 1 Filed 12/11/19 Page 5 of 7 PageID 5



       28.     At all material times, LASTELLA was an employee and the Defendant was her

employer.

       29.     LASTELLA believed in good faith, and a reasonable employee in the same or

similar circumstances would also believe, that the Defendant was violating the FLSA by not paying

her wages.

       30.     The Defendant was aware of LASTELLA’s objection to the Defendant’s violations

of the FLSA.

       31.     The Defendant subjected LASTELLA to adverse employment action – a

constructive discharge – by virtue of its demand that LASTELLA work for no pay at all.

       32.     The Defendant, in subjecting LASTELLA to adverse employment action,

retaliated and discriminated against her because of complaints, objections and concerns raised by

her to the Defendant.

       33.     As a direct and proximate result of engaging in statutorily protected conduct as

referenced and cited herein, LASTELLA has lost the benefits and privileges of her employment

and has been substantially and significantly injured in her career path that was anticipated from

her employment.

       34.     As a direct and proximate result of engaging in statutorily protected conduct as

referenced and cited herein, and as a direct and proximate result of the prohibited acts perpetrated

against them, LASTELLA is entitled to all relief necessary to make her whole.

       WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of right, and:

       i.      Injunctive relief directing this Defendants to cease and desist from all retaliation

               against employees who engage in speech protected by the FLSA;




                                                 5
 Case 2:19-cv-00876-SPC-NPM Document 1 Filed 12/11/19 Page 6 of 7 PageID 6



       ii.      Back pay and all other benefits, perquisites and other compensation for

                employment which Plaintiff would have received had she maintained her position

                with the Defendant, plus interest, including but not limited to lost salary and

                bonuses;

       iii.     Liquidated damages;

       iv.      Front pay, including raises, benefits, insurance costs, benefits costs, and retirement

                benefits;

       v.       Reimbursement of all expenses and financial losses Plaintiff has incurred as a result

                of the Defendant’s actions;

       vi.      Declaratory relief declaring the acts and practice of the Defendant to be in violation

                of the statutes cited above;

       vii.     Reasonable attorney's fees plus costs;

       viii.    Compensatory damages, and;

       ix.      Such other relief as this Court shall deem appropriate.

                   COUNT III: COMMON LAW UNPAID WAGE CLAIM

       35.      The Plaintiff hereby incorporate Paragraphs 1-19 in this Count as though fully set

forth herein.

       36.      LASTELLA was an employee of OMEGA.

       37.      OMEGA was required to compensate LASTELLA at her regular rate of pay.

       38.      OMEGA had operational control over all aspects of the LASTELLA’s day-to-day

functions during her employment, including compensation.

       39.      OMEGA failed to pay LASTELLA at least her regular rate of pay.




                                                  6
 Case 2:19-cv-00876-SPC-NPM Document 1 Filed 12/11/19 Page 7 of 7 PageID 7



       40.     OMEGA has willfully violated Florida law by refusing to pay LASTELLA her

regular rate of pay for all hours worked by her.

       41.     As a result of the foregoing, LASTELLA has suffered damages of lost wages.

       42.     OMEGA is the proximate cause of LASTELLA’s damages.

       WHEREFORE, Plaintiff pray that this Honorable Court enter a Judgment in her favor and

against the Defendant for an amount consistent with evidence, the costs of litigation, interest, and

reasonable attorneys’ fees under F.S. §448.08.

                                        JURY DEMAND

       NOW COMES the Plaintiff and hereby request a trial by jury on all issues triable by jury.

                                      Respectfully submitted,


Dated: December 11, 2019              s/ Benjamin H. Yormak
                                      Benjamin H. Yormak
                                      Florida Bar Number 71272
                                      Trial Counsel for Plaintiff
                                      YORMAK EMPLOYMENT & DISABILITY LAW
                                      9990 Coconut Road
                                      Bonita Springs, Florida 34135
                                      Telephone: (239) 985-9691
                                      Fax: (239) 288-2534
                                      Email: byormak@yormaklaw.com




                                                   7
